Franklin App. No. 09AP-53, 184 Ohio App.3d 669, 2009-Ohio-3957. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. Upon consideration of amicus curiae Dr. Marek Skoskiewicz’s motion to participate in oral argument scheduled for Tuesday, February 1, 2011,
It is ordered by the court that the motion is granted. Amicus curiae Dr. Marek Skoskiewicz shall be allotted ten minutes for oral argument. Pursuant to S.Ct.Prac.R. 9.5, appellant and appellee shall still be allotted fifteen minutes each for oral argument.
Oral argument shall proceed as follows: appellant’s case-in-chief; appellee’s response; amicus curiae Dr. Marek Skoskiewicz’s argument in support of neither party; and appellant’s rebuttal, if any.